

EMPLOYMENT AGREEMENT


THIS AGREEMENT made as of the 16th day of August 2010 (the "effective date").


BETWEEN:


Next 1 Interactive, Inc.


(the "Company")


- and -


Adam Friedman


(the "Executive")


WHEREAS the Company is engaged in the ownership and management of travel and
leisure, real estate, television, and media related services (the "Business");
and


WHEREAS the Company desires to employ the Executive and the Executive desires to
accept such employment in the Business, subject to the terms, conditions and
covenants herein provided; and


WHEREAS both parties have agreed to execute, deliver and perform this Agreement;


NOW THEREFORE in consideration of the mutual covenants herein contained and
other good and valuable consideration, the Company and the Executive agree as
follows:


POSITION


1.
The Company hereby employs the Executive as, and the Executive agrees to be
employed as, the Chief Financial Officer of the Company on the terms and
conditions herein contained. Additionally, the company offers the Executive a
Board Seat.



The Executive shall report to the Chief Executive Officer and Chief Operating
Officer of the Company.


2.
The Executive shall have such duties and responsibilities as the Executive and
the Company’s CEO shall agree upon from time to time.  Initially, such duties
and responsibilities will include those set forth on Exhibit A hereto.



3.
The Executive shall work out of the office in Weston, Florida.

 
 
 

--------------------------------------------------------------------------------

 
 
2
 
4.
The Executive will agree to work with the CEO, COO and other Executives of the
Company to prepare budgets for the Company, develop reporting systems, and work
directly with the CEO and COO on projects and development of the corporation
business plan and operating systems in an overall effort to aid the corporation
in achieving its goals of operating in an efficient and fiscally responsible
manner.



5.
The Executive shall, unless prevented by incapacity, devote all of his business
time, attention and ability to the discharge of his duties hereunder.

 
REMUNERATION
 
6. (a)
The Executive shall receive a minimum base salary from the Company of no less
than US $150,000 per year ($12,500 per month).

 
During the Term hereof (the "Salary"), payable in accordance with the Company's
payroll practices in force from time to time shall be inclusive of all
applicable income, employment insurance and other taxes and charges that are
required by law to be withheld by the Company or the Executive.


(b)
Except as otherwise provided herein, the Salary shall be pro-rated for any
partial year.



(c)
Executive will be eligible to participate in the 2009 Long-Term Incentive Plan
for stock options to be set under similar terms and conditions as those of other
senior management.  The options will vest according to the terms at the time of
the option grant and are subject to Board approval.



(d)
The Company will agree to include the Executive in any cash bonuses (Other
Bonuses) that may be set from time to time by the Board of Directors as part of
a Senior Management Incentive package. Such Other Bonuses are at the discretion
of the Board of Directors and if set; will include the Key Senior Management
comprising of the CEO, COO, President and CFO.


 
 

--------------------------------------------------------------------------------

 
 
3
 
BENEFITS AND EXPENSES


7.           The Executive shall be entitled to participate in any health, life
and medical benefit plan made available by the Company generally to its
executives, as amended from time to time.  The Company shall pay all necessary
and reasonable business expenses as approved by the Company’s CEO which approval
shall not be unreasonably withheld, and which are actually and properly incurred
by the Executive in furtherance of or in connection with the Business, including
without limitation, all business related travel and parking expenses, public
relations expenses and all business related entertainment expenses (whether
incurred at the Executive's residence, while traveling or otherwise).  If any
such expenses are paid in the first instance by the Executive, the Company shall
reimburse him therefor, subject to the receipt by the Company of statements and
vouchers in a form reasonably satisfactory to the Company.


VACATION


8.           The Executive shall be entitled to four weeks paid vacation in each
year of the Term of the Agreement.  In the event of termination of this
Agreement and the Executive's employment, the Executive shall be entitled to
payment for any unused vacation time accrued up to the date of termination.


TERM


9.
(a)
The initial term of this Agreement (the "Initial Term"), and the Executive's
employment hereunder, shall be for a period of two years commencing as of August
16, 2010 and expiring on August 15, 2013, unless sooner terminated in accordance
with the provisions of section 10.



 
(b)
In the event of the delivery by the Executive of a notice pursuant to section
9(a), the Executive shall be deemed to have voluntarily resigned from his
employment hereunder effective on the expiration of the Initial Term, as the
case may be.  In the event of termination by the Executive under this section 9,
the Executive shall be entitled to Salary and benefits (including, without
limitation, accrued vacation time/pay, and Executive’s Bonus) earned up until
termination and shall be entitled to reimbursement of business expenses
recoverable under section 7, above, incurred up until termination.
Notwithstanding the foregoing and notwithstanding the provisions of Article 10
hereof, in the event the Executive delivers a notice pursuant to subsection 9(a)
and is thereby deemed to have voluntarily resigned from his employment effective
on the expiration of the Initial Term, upon receipt of such notice, the Company
shall have the right to immediately terminate the employment of the Executive
hereunder and in such event the Executive shall only be entitled to his Salary
and benefits (including, without limitation, accrued vacation time, and
Executive’s Bonus) earned up until termination and shall be entitled to
reimbursement of business expenses recoverable under section 7 above, incurred
up until termination.


 
 

--------------------------------------------------------------------------------

 
 
4
 
 
(c)
In the event of the delivery by the Company of a notice pursuant to section
10(a), Company shall pay Executive his Salary and benefits (including, without
limitation, accrued vacation time, and Executive’s Bonus) earned or accrued
through the date of termination and shall reimburse Executive for business
expenses recoverable under section 7, above, incurred up until the date of
termination.

 
TERMINATION
 
10.
(a)
Events of Termination.  The Term, the Executive’s Salary and any and all other
rights of the Executive under this Agreement or otherwise as an executive of the
Company will terminate (except as otherwise provided in section 10):

 
 
(i)
upon the death of the Executive;

 
 
(ii)
upon the disability of the Executive (as defined in section 10(b)) immediately
upon notice from either party to the other;

 
 
(iii)
For Cause (as defined in section 10(c)), immediately upon notice from the
Company to the Executive or at such later time as such notice may specify;

 
 
(iv)
Other than For Cause, Disability or Death, immediately upon notice from the
Company to the Executive or at such later time as such notice may specify; or

 
 
(v)
For Good Reason (as defined in section 10(d)) upon not less than 10 days' prior
notice from the Executive to the Company.

 
 
(b)
Definition of Disability.  For the purposes of section 10(a), the Executive will
be deemed to have a "disability" if, for physical or mental reasons, the
Executive is unable to perform the Executive's duties for a period of 120 days
out of 180 days, under this Agreement as determined in accordance with this
section 10(b).  The disability of the Executive will be determined by a medical
doctor selected by written agreement of the Company and the Executive upon the
request of either party by notice to the other.  If the Company and the
Executive cannot agree on the selection of a medical doctor, each of them will
select a medical doctor and the two medical doctors will select a third medical
doctor who will determine whether the Executive has a disability.  The
determination of the medical doctor selected under this section 10.2(b) will be
binding on both parties.

 
 
 

--------------------------------------------------------------------------------

 
 
5
 
 
(c)
Definition of "For Cause".  For the purposes of section 10(a), the phrase "For
Cause" means: (i) the Executive's material breach of this Agreement; (ii) the
Executive’s failure to substantially perform the duties of Chief Financial
Officer (or such other position with the Company as Executive may hold) as
contemplated hereunder; (iii) the Executive's failure to substantially adhere to
any reasonable written Company policy if the Executive has been given a
reasonable opportunity to comply with such policy or cure his failure to comply;
(iv) the misappropriation by the Executive of a material business opportunity of
the Company, including securing any undisclosed personal profit in connection
with any transaction entered into on behalf of the Company; (v) the
misappropriation of any of the Company's funds, property or Confidential
Information; (vi) the commission of material acts of dishonesty, willfully
fraudulent or criminal acts or misconduct, or other willfully wrongful acts or
omissions materially adversely affecting the Company; (vii) the conviction of,
the indictment for or its procedural equivalent or the entering of a guilty plea
or plea of no contest with respect to any felony.

 
 
(d)
Definition of "For Good Reason."  For the purposes of section 10(a), the phrase
"For Good Reason" means the Company's material breach of this Agreement.

 
 
(e)
Termination Pay.  Effective upon the termination of this Agreement for any of
the reasons set forth in section10(a), the Company shall be obligated to pay the
Executive (or in the event of his death, his designated beneficiary as defined
below) the compensation provided in this section 10(e), as well as all business
expenses recoverable under Section 7. For purposes of this section 10(e), the
Executive's designated beneficiary will be such individual beneficiary or trust,
located at such address, as the Executive may designate by notice to the Company
from time to time or if the Executive fails to give notice to the Company of
such a beneficiary, the Executive's estate. Notwithstanding the preceding
sentence the Company will have no duty, in any circumstances, to attempt to open
an estate on behalf of the Executive, to determine whether any beneficiary
designated by the Executive is alive or to ascertain the address of any such
beneficiary, to determine the existence of any trust, to determine whether any
person or entity purporting to act as the Executive's personal representative
(or the trustee of a trust established by the Executive) is duly authorized to
act in that capacity or to locate or attempt to locate any beneficiary, personal
representative, or trustee.

 
 
(i)
Termination by the Executive for Good Reason. If the Executive terminates this
Agreement for Good Reason, the Company shall (A) pay the Executive his Salary
and other benefits earned or accrued through the date of termination.

 
 
(ii)
Termination by the Company for Cause.  If the Company terminates this Agreement
for Cause, the Company shall pay Executive his Salary and other benefits earned
or accrued through the date of termination.

 
 
 

--------------------------------------------------------------------------------

 
 
6
 
 
(iii)
Termination upon Disability.  If this Agreement is terminated by either party as
a result of the Executive's disability, as determined under section 10(a)(ii),
the Company shall (A) pay the Executive his Salary and other benefits earned or
accrued through the remainder of the calendar month during which such
termination is effective.

 
 
(iv)
Termination upon Death.  If this Agreement is terminated because of the
Executive's death, the Company shall (A) pay Executive’s estate or designated
beneficiary the Executive’s Salary, Bonus and other benefits earned or accrued
through the date of death.

 
 
(v)
Termination by Company Other than For Cause, Disability or Death. If the Company
terminates this Agreement other than For Cause or for death or disability, the
Company shall (A) pay Executive his Salary, Bonus and other benefits earned or
accrued through termination.

 
CONFIDENTIALITY


11.
(a)
All confidential records, material, information and all trade secrets concerning
the business or affairs of the Company obtained by the Executive in the course
of his employment with the Company shall remain the exclusive property of the
Company.  During the Executive's employment or at any time thereafter, the
Executive shall not divulge the contents of such confidential records, material,
information or trade secrets to any person, firm or corporation other than to
the Company or the Company’s qualified executives and following the termination
of his employment hereunder the Executive shall not, for any reason, use the
contents of such confidential records, material, information or trade secrets
for any purpose whatsoever.  This section shall not apply to any confidential
records, material, information or trade secrets which:



 
(1)
is or becomes publicly known through the lawful action of any third party;



 
(2)
is disclosed without restriction to the Executive by a third party;



 
(3)
is known by the Executive prior to its disclosure by the Company;



 
(4)
is subsequently developed by the Executive, independently of records, material,
information and trade secrets supplied to the Executive by the Company;



 
(5)
has been made available by the Company directly or indirectly to a third party
without obligation of confidentiality; or



 
(6)
the Executive is obligated to produce as a result of a court order or pursuant
to governmental or other legal action, provided that the Company shall have been
given written notice of such court order or governmental or other legal action
and an opportunity to appear and object.


 
 

--------------------------------------------------------------------------------

 
 
7
 
 
(b)
The Executive agrees that all Confidential Information which the Executive
develops, prepares or works on either individually or on a team during the Term
with the Company shall belong exclusively to the Company and the Executive
hereby assigns to the Company all title and interest, including copyright and
patent rights, thereto and waives any moral rights which the Executive may have
therein.  If the Executive develops, prepares or works on the design or
development of Confidential Information of any kind during the Term, the
Executive will keep notes and other written records of such work, which records
shall be kept on the premises of the Company and made available to the Company
at all times for the purpose of evaluation and use in obtaining copyright
protection or as a protective procedure. The Executive will upon request of the
Company, and at the Company's expense, provide a reasonable level of assistance
to the Company with respect to applications for trademarks, copyrights, patents
or other forms of intellectual property protection for work on which the
Executive was involved during the Term. The Executive agrees to execute such
documents as are reasonable and necessary for the purpose of the Company
establishing its right of ownership to such property.



NON-SOLICITATION


12.          The Executive covenants and agrees with the Company that he shall
not, during the term of his employment hereunder and for a period ending ninety
days following the date of the termination (for any reason) of his employment


 
(a)
directly or indirectly solicit, interfere with or endeavor to direct or entice
away from the Company any person, firm or company who is or has within the
preceding year been a customer, client, affiliated agency or otherwise in the
habit of dealing with the Company; or



 
(b)
Interfere with, entice away or otherwise attempt to induce the termination of
employment of any employee of the Company.



NON-COMPETITION


13.           The Executive covenants and agrees with the Company that he will
not (without the prior written consent of the Company which consent will not be
unreasonably withheld) directly or indirectly, during the term of his employment
hereunder and for a period 30 days following the date of the termination of his
employment, carry on or be engaged in any business within North America which is
competitive with the Business (a "Competitive Business") where such business
involves “clients or accounts” that were introduced to the Executive by the
Company.

 
 

--------------------------------------------------------------------------------

 
 
8
 
INJUNCTIVE RELIEF


14.             The Executive acknowledges and agrees that the agreements and
covenants in sections 11 to 13 are essential to protect the business and
goodwill of the Company and that a breach by the Executive of the covenants in
sections 11 to 13 hereof could result in irreparable loss to the Company which
could not be adequately compensated for in damages and that the Company may have
no adequate remedy at law if the Executive breaches such
provisions.  Consequently, if the Executive breaches any of such provisions, the
Company shall have in addition to and not in lieu of, any other rights and
remedies available to it under any law or in equity, the right to obtain
injunctive relief to restrain any breach or threatened breach thereof and to
have such provisions specifically enforced by any court of competent
jurisdiction.

 
DISPUTE RESOLUTION PROCEDURE
 
15.
(a)
The parties shall be free to bring all differences of interpretation and
disputes arising under or related to this Agreement to the attention of the
other party at any time without prejudicing their harmonious relationship and
operations hereunder and the offices and facilities of either party shall be
available at all times for the prompt and effective adjustment of any and all
such differences, either by mail, telephone, or personal meeting, under friendly
and courteous circumstances.  Notwithstanding the foregoing, any controversy,
claim, or breach arising out of or relating to this Agreement which the parties
are unable to resolve to their mutual satisfaction shall be resolved in
accordance with subparagraph b below.

 
 
(b)
As a condition precedent to invoking any other dispute resolution procedure
including litigation, the parties shall attempt in good faith first to mediate
such dispute and use their best efforts to reach agreement on the matters in
dispute.  Within five business days of the request of either party, the
requesting party shall attempt to employ the services of a third person mutually
acceptable to both parties to conduct such mediation within five business days
of the mediator's appointment.  Unless otherwise agreed upon by the parties
hereto, the parties shall share the cost of the mediator's fees and expenses
equally.  If the parties are unable to agree on such third person, then the
requesting party may submit the matter to the nearest office of the American
Arbitration Association for mediation, only, in accordance with the commercial
mediation rules then prevailing.  If, on completion of such mediation, the
parties are still unable to agree upon and settle the dispute, then either party
may initiate litigation.  This Agreement contains no arbitration
clause.  Binding arbitration may only be used upon the mutual agreement of the
parties hereto.

 
 
 

--------------------------------------------------------------------------------

 
 
9
 
SEVERABILITY


16.           The parties acknowledge that the provisions of sections 11 to 13
hereof (the "Restrictive Covenants") are reasonable and valid in geographic and
temporal scope and all other respects.  If any court of competent jurisdiction
determines that any of the Restrictive Covenants or any part thereof, is or are
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to invalid
portions.  If any court of competent jurisdiction determines that any of the
Restrictive Covenants or any part thereof is unenforceable because of the
duration or geographic scope of such provision, such court shall have the power
to reduce the duration or scope of such provision, as the case may be and, in
its reduced form, such provision shall then be enforceable.  The Executive
acknowledges that the Company's business extends throughout the geographical
area outlined above and that the geographic scope of the covenants contained
herein is reasonable.



INDEMNITY


17.           Except for acts of dishonesty, willfully fraudulent or criminal
acts or other willfully wrongful acts or omissions on the part of Executive, the
Company agrees to indemnify and save the Executive harmless from and against any
and all damages, liabilities, claims, costs, including reasonable attorneys’
fees, charges and expenses, including any amount paid to settle any action or
satisfy any judgment, incurred by him in connection with his employment or
incurred by him in respect of any civil, criminal or administrative action or
proceeding to which the Executive is made a party by reason of having been an
officer or employee of the Company.


WHOLE AGREEMENT


18.           This Agreement constitutes and expresses the whole agreement of
the parties hereto with respect to the employment of the Executive by the
Company and with respect to any matters or things herein provided for or
hereinbefore discussed or mentioned with reference to such employment.  All
promises, representations, collateral agreements and understandings relative
thereto not incorporated herein are hereby superseded by this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
10
 
GENERAL


19.          All notices, request, demands or other communications by the terms
hereof required or permitted to be given by one party to the other shall be
given in writing by personal delivery or by facsimile, addressed to the other
party as follows:


(a)
to the Company at:
Next One Interactive, Inc.
   
2400 North Commerce Pkwy,
   
Suite 105
   
Weston, FL 33326
 
Attention:
William Kerby
 
Facsimile No:
(954) 888-9082
     
(b)
to the Executive at:
3660 Heron Ridge Lane
   
Weston, FL 33331
   
(954) 385-2114



or such other addresses as may be given by either of them to the other in
writing from time to time.


20.
This Agreement shall be governed by and interpreted under the laws of the State
of Florida without regard to principals of conflicts of law.



21.
All dollar amounts referred to in this Agreement are expressed in U.S. funds.



22.
(a)
This Agreement is personal to the Executive and may not be assigned by him.



 
(b)
Upon notice to the Executive, this Agreement may be assigned to an affiliate of
the Company, provided that notwithstanding such assignment, the Company
continues to guarantee the performance by such assignee of its obligations
hereunder.  This Agreement shall not otherwise be assigned by Company and such
restriction shall include any assignment by operation of law.



 
(c)
Except as aforesaid, this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns, including,
in the case of the Executive, his heirs, executors, administrators and legal
personnel representatives.



23.
Time shall be of the essence of this Agreement and of every part hereof.



24.         The parties acknowledge and agree that, except to the extent the
context clearly requires otherwise, the representations, warranties and
covenants set forth herein shall survive the termination or expiration of this
Agreement.

 
 

--------------------------------------------------------------------------------

 
 
11
 
25.           The parties acknowledge that each of them has read and understood
this Agreement, and that each of them has been given the opportunity to obtain
independent legal advice in connection with this Agreement and its terms.


IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above written.



   
Next One Interactive, Inc.
           
By:
/s/ William Kerby
     
William Kerby
     
Chief Executive Officer
           
By:
/s/ Adam Friedman
Witness
   
Adam Friedman


 
 

--------------------------------------------------------------------------------

 
 
12
 
EXHIBIT A
To the Employment Agreement dated the 16th day of August, 2010
by and between
Next One Interactive, Inc.
And
Adam Friedman


The Executive’s initial responsibilities are as follows:
 
Duties:


Responsible for overseeing all financial aspects of the day to day operations of
Company.
 
Responsible for overseeing and ensuring completion of the Filings, Reporting,
Sarbanes Oxley aspects of the company on a timely and accurate basis.
 
Work with the CEO and COO to assist in setting of the direction of the
corporation
 
Implementation of proper accounting systems, reporting systems.
 
Responsible for the prudent management of the company’s financial affairs.
 
Setting up Structure and staff roles, responsibilities, goals and objectives for
the finance and accounting department.
 
Helping to coordinate the media and travel divisions operations to ensure they
act in an efficient and profitable manner.
 
Review of existing staff and assessing capabilities including position changes,
hiring and firing as required
 
Working with the CEO, COO and other department heads to review expenditures,
develop budgets, complete ongoing review with senior management of these budgets
to ensure efficiencies, cost control systems and best practices are implemented
and practiced
 
Such other duties as may be assigned by the CEO/ COO from Time to Time
 

 
 

--------------------------------------------------------------------------------

 